—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered December 3, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defense counsel has made application to be relieved of her assignment on the basis that there are no nonfrivolous issues which could be raised on appeal. Upon reviewing the record and defense counsel’s brief, we agree. Defendant entered a plea of guilty in a negotiated plea. The record discloses that the plea was knowingly and voluntarily entered into and defendant was sentenced in accordance with the terms of the plea agreement. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.